The opinion of the Oourfc was delivered by
Bermudez, C. J.
This is an action to enforce a judgment of a sister State against a succession representative in Louisiana. The case comes up on appeal from a judgment sustaining an exception of no cause of action and dismissing the suit.
The plaintiff alleges that he is the transferree of a judgment for $11,935 66, obtained by James H. Wilson, Jr., against Frank Wilson, executor of James H. Wilson, Sr., his father, from the Chancery Court of Williamson County, Tennessee; that said executor was also the executor of the will of the deceased in this State; that judgment was-appealed from by said executor to the Supreme Court of Tennessee, by which it was affirmed, contradictorily with an administrator de bonis non,'appointed to replace the executor, who had died since the appeal. He further avers that Maurice Dreyfus was appointed dative executor,, to succeed James H, Wilson, Jr., in the liquidation of the succession in Louisiana. He prays for citation and recognition of his claim.
From the judgment sustaining an exception of no cause of action, the plaintiff appeals.
The question presented is novel, interesting and important. It is simply:
*887Whether a money judgment, rendered by a court of original jurisdiction, in a sister State, against one who was at the time the executor of the debtor in that and in this State, and subsequently affirmed by the-Supreme Oourt of that State, contradictorily with an administrator de bonis non, appointed to represent the estate, — the defendant executor-having died pending the appeal, — can be made the cause of an action in-this State.
For a number of years after the adoption of the Code of Practice, a-' creditor who had obtained a judgment in another State of the Union, or in a foreign country, could proceed here by executory procees on such-judgment; but, in 1846, the law on the subject, as found in articles 746,. 747 and, in part in 748, was repealed.
From the fact that the laws thus recalled have not since been reenacted, it can only be inferred that the law-giver has persisted in the, determination that such judgments shall-not be executed summarily in this State, but it does not follow that such judgments cannot be made the basis of an action via ordinaria, in personam against the debtor, or in rem against his property, when found in this State. Actions of that description are daily brought and entertained, when it appears that the court which rendered the judgment, was competent and observed the forms essentially required by law; in other words, that it is valid by the law of the place where it is rendered, and has not been satisfied or extinguished. 18 An. 682; 23 An. 80; 24 An. 222; 2 N. S. 599; 10 L. 18, 220, 381; 1 R. 575; 5 R. 418; 11 R. 326; 4 An. 574; 5 An. 43; 12 An. 736.
The proceeding in this case is not executory, but ordinary. It is not directed against the debtor himself, but against one appointed to execute Ms will.
Had the judgment declared upon been rendered against an administrator appointed by the proper court in Tennessee to administer and liquidate the succession of James H. Wilson, Sr., in that State, and this-suit were brought to enforce such judgment against a different administrator, in this State, the latter might have pleaded res inter alios acta, as-there would exist no privity between them, for the reason that they would derive their commissions from different political sovereignties. 3 An. 353; 6 How. 44, 47; 4 How. 467; 18 How. 16; 7 Ind. 211; 8 Allen, 259; 13 Allen, 48; 11 Blatch. 391; 15 Pet. 7; 2 Cranch, 92; 9 Wheat. 565; 1 Cliff. 125; Story on Conflict of Laws, 522, 525; Rorer on Inter-State Laws, p. 257.
But it has been held that the case might be different if the same-person were administrator in both States. Story Confl. L. 522; 2 Rawle, 2, 431. A difference was likewise signalized between executors of the-same testator, some of whom resided in one State and others in another, and all appointed by the same will, each qualifying in the State of his *888residence and where one is administrator with the will annexed. 3 Kelly, 426; 13 How. 458; Rorer on Inter-State Law, p. 257-9.
In such a case, although the judgment was not admitted to be conclusive, it was recognized as a proper basis tor an action and was permitted to go in evidence, because there is a privity of right and official identity, between executors, inasmuch as their powers emanate from the testator and the judgment against one, in one State, may be rightfully brought into administration in the other State, by proper proceeding against the executor locally existing there. 13 How. 458, 469; Rorer, p. 258.
The case is certainly stronger Where the executor, contradictorily with whom the judgment was obtained in one State, was also executor in the State in which the judgment is sought to be enforced.
•We do not consider that it makes any difference that the judgment on appeal was rendered contradictorily with one appointed to replace the executor who died after the appeal had been taken.
From the fact that the highest'court, sitting merely in review of the judgment appealed from, proceeded contradictorily with him, wo' must assume that it recognized him as having capacity to stand in judgment as the legal representative of the estate for that appeal. 6 An. 292 ; 7 An. 576; 11 An. 118, 507; 10 L. 14; 1 R. 575; 7 R. 206, 575; 13 An. 394; 14 An. 205; 23 An. 80; 24 An. 222, 606; 10 Pet. 474; 1 Pet. 340; 15 Johns, 141.
We do not wish to be understood as holding that the judgment declared upon is conclusive of what it decrees. The judgment is a valid' cause of action, and is open to all the defenses which can be legally opposed to judgments. If recognized as valid and in existence, it can have no greater force than would be claimed for a similar one, rendered by a competent court of this State. C. P. 123, 987; H. D. pp. 749, 753; L. D. p. 347. We are not now trying the merits of the suit, but merely testing the strength of an exception of no cause of action, sustained by the lower court, we think, erroneously. 14 An. 205.
It is, therefore, adjudged and decreed that the judgment appealed from be reversed; that the exception sustained be overruled; that the defendant be ordered to answer to the merits, and that the cause be remanded to the lower court for further proceedings according to law; defendant and appellee to pay costs in both courts, from the filing of the exception of no cause of action.